Case 4:17-cr-00207-WTM-CLR Document 85 Filed 01/22/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. CR417-207

JOSEPH LAWAN GENTRY,

Defendant.

 

ORDER

Before the Court is Defendant Joseph Lawan Gentry’s Motion
for Reduction of Sentence (Doc. 83), which the Government has
opposed (Doc. 84). For the following reasons, Defendant's motion
(Doc. 83) is DENIED.!

In August 2018, Defendant pleaded guilty to possession with
intent to distribute 28 grams or more of cocaine base. (Doc. 70.)
Defendant was sentenced to a total term of 188 months’
imprisonment. (Doc. 78 at 2.) According to the Bureau of Prisons’
(“BOP”) website, Defendant is currently incarcerated at United
States Penitentiary (“USP”) McCreary in Pine Knot, Kentucky with a
projected release date of September 9, 2030. See BOP
Inmate Locator, Federal Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last visited on January 13, 2021).

 

1 To the extent Defendant also requests that the Court appoint him
counsel, this request is DENIED. See United States v. Webb, 565
F.3d 789, 794 (11th Cir. 2009) (“[S]ince there is no statutory or
constitutional right to counsel for a § 3582(c)(2) motion or
hearing, the decision to appoint an attorney is left to the
discretion of the district court.”).

 
Case 4:17-cr-00207-WTM-CLR Document 85 Filed 01/22/21 Page 2 of 3

In his motion, Defendant seeks a reduction in sentence
pursuant to Section 404 of the First Step Act. (Doc. 83 at 2.) The
Government argues that Defendant is ineligible for relief under
the First Step Act because he was sentenced after August 3, 2010,
the effective date of the Fair Sentencing Act. (Doc. 84 at 2.) The
Court agrees with the Government.

The First Step Act permits a district “court that imposed a
sentence for a covered offense” to “impose a reduced sentence as
if sections 2 and 3 of the Fair Sentencing Act . . . were in
effect at the time the covered offense was committed.” See First
Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194,
5222. However, a “district court may not entertain a motion [for
sentence reduction] from a defendant who already benefitted from
the Fair Sentencing Act by having his sentence imposed or reduced
in accordance with sections two or three of the Fair Sentencing

Act.” United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020)

 

(internal quotations omitted).
As the Government notes, the First Step Act is only
applicable to defendants sentenced before August 3, 2010, the

effective date of the Fair Sentencing Act. See United States v.

 

Foley, 798 F. App’x 534, 535 (ith Cir. 2020); (Doc. 84 at 2-3).
Defendant was sentenced on November 21, 2018, well after the
passage of the Fair Sentencing Act. (Doc. 77.) As a result,

Defendant is ineligible for a sentence reduction under § 404 of
Case 4:17-cr-00207-WTM-CLR Document 85 Filed 01/22/21 Page 3 of 3

the First Step Act, and, as a result, his motion (Doc. 83) is

DENIED.2 See United States v. Walker, No. 20-10912-H, 2020 WL

 

5506392, at *1-2 (11th Cir. Aug. 25, 2020) (explaining that § 404
of First Step Act does not apply to defendants sentenced after
August 3, 2010).

SO ORDERED this 2f*—day of January 2021.

ZIP.

WILLIAM T. MOORE, JR&
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

2 In his motion, Defendant also briefly argues that his
circumstances may fall under the catch-all provision of § 1B1.13
n.1(D), which would make him eligible for compassionate release
under 18 U.S.c. § 3582{c)(1) (A). (Doc. 83 at 4.) Defendant's
argument is misplaced. “[R]elief under Subsection (D) requires a
finding from the BOP that the inmate has extraordinary
Circumstances that merit relief outside of those circumstances
specifically enumerated in the policy.” United States v. Mollica,
No. 2:14-CR-329-KOB, 2020 WL 1914956, at *4 (N.D. Ala. Apr. 20,
2020); see also United States v. Willingham, No. CR113-010, 2019
WL 6733028, at *2 (S.D. Ga. Dec. 10, 2019). “[B]Jecause [Defendant]
does not meet the specific examples of extraordinary and
compelling reasons and the Director of the BOP has not determined
that circumstances outside of these examples exist to afford [him]
relief,” compassionate release is not justified at this time.
Willingham, 2019 WL 6733028, at *2. Accordingly, to the extent
Defendant seeks compassionate release under § 3582(c) (1) (A),
Defendant’s motion is denied.

 
